Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 7/1/22.  Claims 1, 8, 11 and 18 have been amended. Claims 1-20 are pending.
2.	Applicants' arguments filed 7/1/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the guidance set forth in MPEP 2106 which has incorporated the 2019 PEG.
Regarding to claim 1,
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 1 recites: A method for suggesting web pages to users comprising:
 “storing, in a content repository, a plurality of representations of folders and web pages”. This element reads on a person stores a plurality of folders and web pages which could be considered a mental process of an observation or evaluation. 
“creating a folder ID for each folder created by one of a plurality of users”. This element reads on a person creates a folder ID foe each folder which could be considered a mental process of an observation or evaluation. 
“associating each link ID with one or more folder IDs based on the one or more folders in which the link ID’s respective web page was saved”. This element reads on a person associates each link ID with a folder ID based on the folder in which the link ID’s respective web pages was saved which could be considered a mental process of an observation or evaluation. 
“receiving, from a client device, a request from a first user one of the plurality of users for one or more suggested web pages based on a basis link ID”. This element reads on a person receives a request for suggested web pages based on a basis link ID which could be considered a mental process of an observation or evaluation. 
“in response to the request:
determining a plurality of related link IDs, wherein each related link ID and the basis link ID are associated with one or more common folder IDs among folders created by one or more of the plurality of users other than the first user”. This element reads on a person determines a plurality of related link IDs, wherein each related link ID and the basis link ID are associated with one or more common folder IDs among folders created by one or more of the plurality of users other than the first user which could be considered a mental process of an observation or evaluation. 
“in response to the request:
determining a plurality of multi-hop link IDs, wherein each multi-hop link ID and one or more of the related link IDs are associated with one or more common folder IDs”. This element reads on a person determines a plurality of multi-hop link IDs, wherein each multi-hop link ID and one or more of the related link IDs are associated with one or more common folder IDs among folders created by one or more of the plurality of users other than the first user which could be considered a mental process of an observation or evaluation. 
“in response to the request:
providing one or more of the respective web pages corresponding to the plurality of related link IDs and the plurality of multi-hop link IDs as suggested web pages”. This element reads on a person provides one or more of the respective web pages corresponding to the plurality of related link IDs and the plurality of multi-hop IDs as suggested web pages which could be considered a mental process of an observation or evaluation.
Overall the limitations directed to suggest web pages to users and the various mental process limitations in the context of this claim encompasses limitations that are not only considered to be directed to limitations that could be practically performed in the human mind (including observations and preform an evaluation, judgment, and opinion) aided by the use of pen and paper. If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
In particular, the claim only recites the additional elements of “a computerized”, “a server computer”, “a client device”
Regarding the computerized,
The computer system for generating and storing in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (generating and storing).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding the server computer,
The server computer for storing in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (generating and storing).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding the client device,
The client device for sending and receiving in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (generating and storing).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
  The additional elements “a computer”, “a server computer”, and “a client device” are simply applying the abstract idea, and there is nothing done with results.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and does not provide any improvement in computer technology (see MPEP2106.05(a)).  
Therefore the additional elements do not integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, The additional elements “a computer”, “a server computer”, and “a client device” are simply applying the abstract idea, and there is nothing done with results. 
Accordingly, this additional elements, taken individually and in combination, do not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 2 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 2 recites “determining a copresence count for each of a plurality of pairs of link IDs, wherein the copresence count equals the number of associated folder IDs that each respective pair of link IDs have in common" That is, the claim recites determining a copresence count. The above-noted limitation of claim 2, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 3 is dependent on claims 1-2, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 3 recites “wherein the step of determining a plurality of related link IDs comprises determining two or more link IDs that each have a copresence count with the basis link ID that equals or exceeds a first threshold value" That is, the claim recites determining two or more link IDs that each have a copresence count with the basis link ID that equals or exceeds a first threshold value. The above-noted limitation of claim 3, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 4 is dependent on claims 1-3, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 4 recites “wherein the step of determining a plurality of multi-hop link IDs comprises determining two or more link IDs that each have a copresence count with one of the related link IDs that equals or exceeds a second threshold value" That is, the claim recites determining two or more link IDs that each have a copresence count with one of the related link IDs that equals or exceeds a second threshold value. The above-noted limitation of claim 4, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 5, 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 5 is dependent on claims 1-3, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 5 recites “wherein the step of determining a plurality of multi-hop link IDs comprises determining two or more link IDs that each have a copresence count with one of the related link IDs that equals or exceeds a second threshold value and have a copresence count with the basis link ID that exceeds a third threshold value" That is, the claim recites determining two or more link IDs that each have a copresence count with one of the related link IDs that equals or exceeds a second threshold value and have a copresence count with the basis link ID that exceeds a third threshold value. The above-noted limitation of claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 6 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 6 recites “wherein the step of providing one or more of the respective web pages comprises providing the respective web pages corresponding to the plurality of related link IDs first, and then providing the respective web pages corresponding to the plurality of multi-hop link IDs only after a second request from the client device for more suggested web pages" That is, the claim recites providing the respective web pages corresponding to the plurality of related link IDs first, and then providing the respective web pages corresponding to the plurality of multi-hop link IDs only after a second request from the client device for more suggested web pages. The above-noted limitation of claim 6, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 7 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 7 recites “wherein the step of providing one or more of the respective web pages comprises providing more respective web pages corresponding to the plurality of related link IDs than respective web pages corresponding to the plurality of multi-hop link IDs." That is, the claim recites providing more respective web pages corresponding to the plurality of related link IDs than respective web pages corresponding to the plurality of multi-hop link IDs. The above-noted limitation of claim 7, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 8 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 8 recites “determining a plurality of N-hop link IDs, wherein each N-hop link ID and one or more of the multi-hop link IDs are associated with one or more common folder IDs among folders created by one or more of the plurality of users other than the first user; and
providing one or more of the respective web pages corresponding to the plurality of N- hop link IDs as suggested web pages to the client device." That is, the claim recites determining a plurality of N-hop link IDs, wherein each N-hop link ID and one or more of the multi-hop link IDs are associated with one or more common folder IDs among folders created by one or more of the plurality of users other than the first user; and providing one or more of the respective web pages corresponding to the plurality of N- hop link IDs as suggested web pages to the client device. The above-noted limitation of claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: In Step 2A Prong 2, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.
In particular, the claim only recites the additional element of “the client device”
Regarding the client device,
The client device for sending and receiving in all steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (generating and storing).  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The additional element “the client device” is simply applying the abstract idea, and there is nothing done with results.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and does not provide any improvement in computer technology (see MPEP2106.05(a)).  
Therefore the additional elements do not integrate the judicial exception into a practical application.
Step 2B Analysis: In Step 2B, we are directed to Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether the additional elements, taken individually and in combination, result in the claim as a whole amounting to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, The additional element “the client device” is simply applying the abstract idea, and there is nothing done with results. 
Accordingly, this additional element does not result in the claim as a whole amounting to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9, 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 9 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim 9 recites “wherein the request comprises one or more constraints on characteristics of the suggested web pages, and wherein providing one or more of the respective web pages as suggested web pages is based on the one or more constraints." That is, the claim recites wherein the request comprises one or more constraints on characteristics of the suggested web pages, and wherein providing one or more of the respective web pages as suggested web pages is based on the one or more constraints. The above-noted limitation of claim 9, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 10, 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
Claim 10 is dependent on claim 1, which as indicated in the analysis above, is directed to an abstract idea without significantly more.
Claim10 recites “wherein the one or more constraints comprise one or more of a keyword, a regular expression, a date-time value, and an activity metric." That is, the claim recites wherein the one or more constraints comprise one or more of a keyword, a regular expression, a date-time value, and an activity metric. The above-noted limitation of claim 10, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 11-20 are rejected under 35 U.S.C. 101 with the same rational of claims 1-10.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over STONEHOCKER et al (US 20060059225 A1, hereinafter “STONEHOCKER”) in view of Kozak et al (U.S. 20120084151 A1 hereinafter, “Kozak”).
10.	With respect to claim 1,
STONEHOCKER discloses a computerized method for suggesting web pages to users (Stonehocker Abstract e.g. Methods and apparatus for automatically generating a list of recommended links for a user are disclosed.  For a particular user, one or more criteria for use in generating a list of recommended links are identified or selected by the user.  A list of one or more recommended links is then generated and provided to the user) comprising:
storing, in a content repository on a server computer, a plurality of representations of folders and web pages;
creating a folder ID for each folder created by one of a plurality of users;
creating a link ID for each web page saved by at least one of the users to one or more of the folders;
associating each link ID with one or more folder IDs based on the one or more folders in which the link ID’s respective web page was saved (Stonehocker [0073], [0108] – [0113] e.g. [0073] In order to generate a list of recommended links, most of the Agents will need to utilize information stored in one of the accessible databases.  One database that has been frequently referenced in this application is a customer browsing history database 304(a), which stores data associated with the web activities of a number of users over time.  One example of a system for generating and maintaining a history database 304(a) is disclosed in patent application Ser.  No. 10/612,395, entitled "Server Architecture and Methods for Persistently Storing and Serving Event Data," which is incorporated herein by reference. [0108] FIG. 6A is a diagram illustrating an exemplary user table 702 that may be used to store data associated with a user in accordance with one embodiment of the invention.  In accordance with one embodiment, when data is obtained from the toolbar, at least one identifier associated with the user and a URL that the user is accessing are obtained.  Specifically, the identifier(s) (e.g., user identifier, toolbar identifier and/or IP address) and the URL may be identified via the toolbar.  The user table 702 is then updated with at least one identifier 704 and the URL 706, as well as a timestamp 708 to indicate that the user has accessed the URL 706 at the time indicated by the timestamp 708.  Specifically, the identifier(s) 704 may include a user identifier (e.g., account number), toolbar identifier and/or IP address.  The timestamp 708 may include a time, as well as a date.  In this example, the toolbar identifier or user identifier may be used as the primary key. [0109] Similarly, user summary tables may be built or updated.  For instance, each user summary table may include data "summarized" over a particular time period.  An exemplary user summary table will be described in further detail below with reference to FIG. 6B. [0110] FIG. 6B is a diagram illustrating an exemplary user summary table composed from various user tables in accordance with one embodiment of the invention.  As described above, each user (e.g., identified by a user identifier or toolbar identifier) may be identified in an entry in a user table.  Alternatively, a different user table may be established for each user.  In order to enable data to be efficiently retrieved, the data stored in one or more user tables is summarized in multiple user summary tables.  For instance, data associated with multiple timestamps may be summarized over a particular time period. [0111] In a user summary table, data for a particular user may be summarized over various time periods, such as per minute, hour, day, month or year.  In the user hourly summary table 710, data is summarized for each hour.  For instance, each entry in the table may represent a different hour.  Similarly, in the user daily summary table 712, data is summarized for each day, while data is summarized for each month (or year) in the monthly (or annual) summary table 714.  In this manner, data may be summarized for each user.  Alternatively, in accordance with another embodiment, a user summary table associated with the particular time period (e.g., hour) may include all entries storing data representative of web activity occurring during that time period.  In other words, the data may merely be re-organized rather than "summarized." [0112] Data in the user summary tables may be updated and maintained with summary data over periods of one or more hours 710, one or more days 712, or one or more months (or years) 714, for example.  In each summary table, each entry summarizes the activity of a particular user over the specified time period.  For instance, a single entry may identify a toolbar identifier, user identifier and/or IP address 716, a URL list 718 of one or more URLs accessed during the specified time period, and the applicable time period (or timestamp) 720.  In this manner, the activity of a particular user over a specified time period may be easily accessed. [0113] Data associated with a particular user may be obtained from the appropriate user or user summary tables.  Specifically, the toolbar identifier (or user identifier) may be used as a primary key);
receiving, from a client device, a request from a first user of the plurality of users for one or more suggested web pages (Stonehocker [0068] e.g. [0068] Once a list of recommended links has been generated by an agent or combination of agents, the list of recommended links is provided by the workflow manager 308 to the recommended links manager 316.  The recommended links manager 316 stores the recommended links in a database 318.  The recommended links manager 316 is also responsible for serving the recommended links at the appropriate time.  In embodiments where the recommended links are served as part of a web page (as illustrated in FIG. 1A), the recommended links manager 316 will deliver the recommended links in response to an access request from either the user's browser or from a web server responsible for the content delivered for a particular web page) based on a basis link ID.
Although STONEHOCKER substantially teaches the claimed invention, STONEHOCKER does not explicitly indicate
in response to the request:
determining a plurality of related link IDs, wherein each related link ID and the basis link ID are associated with one or more common folder IDs among folders created by one or more of the plurality of users other than the first user;
determining a plurality of multi-hop link IDs, wherein each multi-hop link ID and one or more of the related link IDs are associated with one or more common folder IDs among folders created by one or more of the plurality of users other than the first user; and
providing one or more of the respective web pages corresponding to the plurality of related link IDs and the plurality of multi-hop link IDs as suggested web pages to the client device.
Kozak teaches the limitations by stating
storing, in a content repository on a server computer, a plurality of representations of folders and web pages;
creating a folder ID for each folder created by one of a plurality of users;
creating a link ID for each web page saved by at least one of the users to one or more of the folders;
associating each link ID with one or more folder IDs based on the one or more folders in which the link ID’s respective web page was saved;
receiving, from a client device, a request from a first user one of the plurality of users for one or more suggested web pages based on a basis link ID; and
in response to the request:
determining a plurality of related link IDs, wherein each related link ID and the basis link ID are associated with one or more common folder IDs among folders created by one or more of the plurality of users other than the first user;
determining a plurality of multi-hop link IDs, wherein each multi-hop link ID and one or more of the related link IDs are associated with one or more common folder IDs among folders created by one or more of the plurality of users other than the first user; and
providing one or more of the respective web pages corresponding to the plurality of related link IDs and the plurality of multi-hop link IDs as suggested web pages to the client device (Kozak [0007], [0054], [0084], [0093] – [0094], [0229] – [0230], [0242], [0256] e.g. [0007] It will be appreciated that the simple premise of relating discrete user interactions on the Internet, in and of itself, or together with general or specific factual information, such as user identity, site content, context, etc., may enable the implementation of complex stateful functions which collect, relate and/or derive a user's personal information, including functions which directly benefit the user, e.g. persistent shopping carts, and functions which indirectly benefit the user, e.g. personal recommendations and targeted advertisements based on behavioral tracking and analysis.  Still other stateful functions may not necessarily provide a meaningful benefit to the user, such as behavioral tracking and analysis upon which recommendations or targeted advertising to other users may be based. [0054] The profile may include a set of data, such as one or more records of a database, or other collection of data which stores and/or represents an aggregation, extraction and/or a derivation thereof, of the user's network activity, such as their past/historical interactions with one or more of the servers 1008a-n, one or more of the clients 1004a-n, and/or one or more other users.  For example, the profile may store data representative of a user's web access activity, such as identifiers of web pages accessed by the user, referred to as "page visits," data indicative of the content of those web pages, data representative of links selected by the user which link to other pages, referred to as "click throughs," data voluntarily or involuntarily entered or uploaded by the user or otherwise provided to a web page, such as search/query terms, personal information, etc. [0093] Accordingly, the Social Network app 1848 may facilitate establishing of interconnections among two or more users, as well as interconnecting one or more users for the purpose of sharing profile data/content and pushing profile data/content, such as announcements or commentary.  Further, the user may define their permission data to segregate access to portions of their profile to different users, user groups or categories of users, which may be static of or dynamic categories defined by the user, by the intermediary, or a combination thereof.  For example, the user may store health related information in their profile and grant access permission thereto only to their physician.  Similarly, access to work related information may be restricted to co-workers and personal information may be restricted to friends or family.  The Social Network app 1848 may further permit the user to discover other users of the intermediary 1002 such as via a directory of users and/or a search function. [0094] A Purchase Profiler 1016 and/or Personal Purchase Manager app 1834 may further be coupled with the wallet app 1822 to analyze data representative of purchases made by the user to derive a shopping profile of the user with respect to preferences, opinions, etc., and/or provide product and/or services recommendations, which may then be stored in the profile and accessible, at the direction of the user, to other users or apps. [0229] FIG. 4 is a block diagram of another example of the system shown in FIG. 1A.  The system 400 includes a plurality of user devices 402-1 to 402-n connected to an external proxy endpoint 416, which provides users with access to the Internet 450.  Users access the Internet 450 using the user devices user devices 402-1 to 402-n, each of which includes a personal application 404-1 to 404-n, an internal personal data endpoint 408-1 to 408-n, and a usage data log 406-1 to 406-n. The internal personal data endpoints 408-1 to 408-n are "internal" in that they operate in the user's device 402-1 to 402-n. Users may also access the Internet 450 using a mobile user device 402-1' to 402-n'. [0230] The internal personal data endpoints 408-1 to 408-n in each user device 402-1 to 402-n create a secure connection with the external proxy endpoint 416.  The internal personal data endpoints 408-1 to 408-n perform usage data and profile management functions as described with reference to FIG. 1B above.  The external proxy endpoint 416 may provide IP address anonymization, firewall tunneling, and other security functions.  The external proxy endpoint 416 may include an external secure access 412 to provide a more secure connection by requiring authentication to enable the connection with the user. [0242] When a user begins the process of accessing media content on a web site, the user sends a request for the media from the user's personal application 204 (in FIG. 2), which for purposes of illustration is a web browser in this description.  With the web browser connected via the network interface of the user device 1 202 to the Internet, the user selects a web site's address (or "URL") for transmission over the Internet in a request for media.  The web browser uses requests formatted as "HTTP" requests, which are well known to those of ordinary skill in the art.  In the system 200 shown in FIG. 2, the request for media is received by the personal data endpoint 208 at step 650. [0256] In an example implementation, the requests for advertisement may be re-configured.  For example, requests for advertisement content may be re-directed to advertisement sources that provide advertisement content that is consistent with the user's interests.  FIG. 6C is a cross-functional flow chart illustrating operation of an example of a method 670 in which the personal data endpoint 202 (described above with reference to FIG. 2) performs ad server functions.  In the example in FIG. 6C, the user may access a web site at step 678 to initiate a web browsing session with the web site, for example.  The connection to the web site 260 (FIG. 2) is initiated via the personal data endpoint at step 684, which monitors the connection.  The personal data endpoint 202 communicates the request to connect to the web site on the web site 260.  The web site returns a web page, which may include an embedded ad link at step 680, to the user device 202.  The response to the request for media is communicated via the personal data endpoint 202.  At step 682, the user device 202 process the web page, which may include displaying portions of the media on the user's display device [as
storing, in a content repository on a server computer, a plurality of representations of folders (e.g. user profiles) and web pages (e.g. web pages);
creating a folder ID (e.g. user profiles) for each folder created by one of a plurality of users;
creating a link ID for each web page saved by at least one of the users to one or more of the folders;
associating each link ID with one or more folder IDs based on the one or more folders in which the link ID’s respective web page was saved;
receiving, from a client device, a request (e.g. request) from a first user (e.g. user 1) one of the plurality of users (e.g. users 1, 2, …, N) for one or more suggested web pages (e.g. recommendation; web pages) based on a basis link ID (e.g. web site’s address - URL); and
in response to the request:
determining a plurality of related link IDs (e.g. web pages of the web site), wherein each related link ID and the basis link ID are associated with one or more common folder IDs (e.g. user profiles) among folders (e.g. Profile data 406-2 of User 2 device, … Profile data 406-n of User N device - such as behavioral tracking and analysis upon which recommendations or targeted advertising to other users may be based … The Social Network app 1848 may further permit the user to discover other users of the intermediary 1002 such as via a directory of users and/or a search function … to derive a shopping profile of the user with respect to preferences, opinions, etc., and/or provide product and/or services recommendations, which may then be stored in the profile and accessible, at the direction of the user, to other users or apps) created by one or more of the plurality of users other than the first user (e.g. User 1);
determining a plurality of multi-hop link IDs (e.g. embedded links), wherein each multi-hop link ID and one or more of the related link IDs are associated with one or more common folder IDs among folders (e.g. Profile data 406-2 of User 2 device, … Profile data 406-n of User N device) created by one or more of the plurality of users (e.g. users 1, 2, …, N) other than the first user (e.g. User 1); and
providing one or more of the respective web pages corresponding to the plurality of related link IDs and the plurality of multi-hop link IDs (e.g. embedded links) as suggested web pages (e.g. recommendation; web pages) to the client device]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Stonehocker and Kozak, to centrally gather, or log, data regarding users and their activities, derive profiles of those users which can be used to drive advertising content and/or distribution decisions, and monetize those profiles (Kozak [0014]). 
11.	With respect to claim 6,
	Kozak further discloses wherein the step of providing one or more of the respective web pages comprises providing the respective web pages corresponding to the plurality of related link IDs first, and then providing the respective web pages corresponding to the plurality of multi-hop link IDs only after a second request from the client device for more suggested web pages (Kozak [0007], [0054], [0084], [0093] – [0094], [0242], [0256]).
12.	With respect to claim 7,
	Kozak further discloses wherein the step of providing one or more of the respective web pages comprises providing more respective web pages corresponding to the plurality of related link IDs than respective web pages corresponding to the plurality of multi-hop link IDs (Kozak [0007], [0054], [0084], [0093] – [0094], [0242], [0256]).
13.	With respect to claim 8,
	Kozak further discloses
determining a plurality of N-hop link IDs, wherein each N-hop link ID and one or more of the multi-hop link IDs are associated with one or more common folder IDs among folders created by one or more of the plurality of users other than the first user; and
providing one or more of the respective web pages corresponding to the plurality of N- hop link IDs as suggested web pages to the client device (Kozak [0007], [0054], [0084], [0093] – [0094], [0242], [0256]).
14.	With respect to claim 9,
	Kozak further discloses wherein the request comprises one or more constraints on characteristics of the suggested web pages, and wherein providing one or more of the respective web pages as suggested web pages is based on the one or more constraints  (Kozak [0007], [0054], [0084], [0093] – [0094], [0242], [0256] e.g. user profile; [0054] The profile may include a set of data, such as one or more records of a database, or other collection of data which stores and/or represents an aggregation, extraction and/or a derivation thereof, of the user's network activity, such as their past/historical interactions with one or more of the servers 1008a-n, one or more of the clients 1004a-n, and/or one or more other users.  For example, the profile may store data representative of a user's web access activity, such as identifiers of web pages accessed by the user, referred to as "page visits," data indicative of the content of those web pages, data representative of links selected by the user which link to other pages, referred to as "click throughs," data voluntarily or involuntarily entered or uploaded by the user or otherwise provided to a web page, such as search/query terms, personal information, etc. The profile may store data representative of the user's electronic communications, such as electronic mail messages, instant messages, twitter messages, SMS (text) messages or other network communications.  The profile may store data representative of the user's demographic or firmographic.  The profile may store data which contextualizes other data, or changes thereto, stored therein, such as temporally, geographically, environmentally, or with respect to a specified internal or external origin, reference or scale.  For example, the profile may store the time that, or duration over which, a particular web page was accessed, or the geographic location, or change therein, from which a particular web page was accessed.  The profile may store data representative of the behavior of the user, the preferences of the user and/or the motivations, or underlying sensitivities, of the user.  In particular, the profile may store derived data representative of the predicted behavior of the user.  The data stored by the profile may be static and/or discrete data, such as factual, e.g. biographic, data, selections, preferences, samples, snapshots or extracts of dynamic data, defined below, and other discrete data items which, for example, may be less likely to change or change less frequently than other data.  Alternatively, or in addition thereto, the data stored by the profile may be dynamic such as, for example, data which changes frequently and/or is continually, periodically or regularly derived from dynamic data as that data changes or static data as additional static data is accumulated or otherwise aggregated to the profile and/or data which varies based on a context of the client 1004a-n or user associated therewith, such as data which varies temporally or geographically).
15.	With respect to claim 10,
	Kozak further discloses wherein the one or more constraints comprise one or more of a keyword, a regular expression, a date-time value, and an activity metric (Kozak [0007], [0054], [0084], [0093] – [0094], [0242], [0256] e.g. user profile; [0054] The profile may include a set of data, such as one or more records of a database, or other collection of data which stores and/or represents an aggregation, extraction and/or a derivation thereof, of the user's network activity, such as their past/historical interactions with one or more of the servers 1008a-n, one or more of the clients 1004a-n, and/or one or more other users.  For example, the profile may store data representative of a user's web access activity, such as identifiers of web pages accessed by the user, referred to as "page visits," data indicative of the content of those web pages, data representative of links selected by the user which link to other pages, referred to as "click throughs," data voluntarily or involuntarily entered or uploaded by the user or otherwise provided to a web page, such as search/query terms, personal information, etc. The profile may store data representative of the user's electronic communications, such as electronic mail messages, instant messages, twitter messages, SMS (text) messages or other network communications.  The profile may store data representative of the user's demographic or firmographic.  The profile may store data which contextualizes other data, or changes thereto, stored therein, such as temporally, geographically, environmentally, or with respect to a specified internal or external origin, reference or scale.  For example, the profile may store the time that, or duration over which, a particular web page was accessed, or the geographic location, or change therein, from which a particular web page was accessed.  The profile may store data representative of the behavior of the user, the preferences of the user and/or the motivations, or underlying sensitivities, of the user.  In particular, the profile may store derived data representative of the predicted behavior of the user.  The data stored by the profile may be static and/or discrete data, such as factual, e.g. biographic, data, selections, preferences, samples, snapshots or extracts of dynamic data, defined below, and other discrete data items which, for example, may be less likely to change or change less frequently than other data.  Alternatively, or in addition thereto, the data stored by the profile may be dynamic such as, for example, data which changes frequently and/or is continually, periodically or regularly derived from dynamic data as that data changes or static data as additional static data is accumulated or otherwise aggregated to the profile and/or data which varies based on a context of the client 1004a-n or user associated therewith, such as data which varies temporally or geographically).
16.	Claims 11 and 16-20 are same as claims 1 and 6-10 and are rejected for the same reasons as applied hereinabove.

17.	Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over STONEHOCKER in view of Kozak, and further in view of Wu (U.S. 20060143236 A1 hereinafter, “Wu”).
18.	With respect to claim 2,
Although STONEHOCKER and Kozak combination substantially teaches the claimed invention, they do not explicitly indicate determining a copresence count for each of a plurality of pairs of link IDs, wherein the copresence count equals the number of associated folder IDs that each respective pair of link IDs have in common.
Wu teaches the limitations by stating determining a copresence count for each of a plurality of pairs of link IDs, wherein the copresence count equals the number of associated folder IDs that each respective pair of link IDs have in common (Wu [0128] – [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Stonehocker, Kozak and Wu, to centrally gather, or log, data regarding users and their activities, derive profiles of those users which can be used to drive advertising content and/or distribution decisions, and monetize those profiles (Kozak [0014]). 
19.	With respect to claim 3,
	Wu further discloses wherein the step of determining a plurality of related link IDs comprises determining two or more link IDs that each have a copresence count with the basis link ID that equals or exceeds a first threshold value (Wu [0128] – [0138]).
20.	Claims 12-13 are same as claims 2-3 and are rejected for the same reasons as applied hereinabove.

Allowable Subject Matter
21.	Claims 4-5 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Argument
22.	On pages 7-9, Applicant alleges claims 1-20 are not directed to an abstract idea because the specification describes how the claimed invention provides a specific improvement to computer search and discovery functionality and is therefore not an "abstract idea, and the claimed solution improves upon existing search systems by harnessing the ways that users instinctively organize content items and providing suggestions based on the resulting relationships among these items.
	Examiner disagrees because:
The claims of Enfish are directed to the steps of configuring a computer memory in accordance with a self-referential table that asserted improvement in computer capabilities.
Unlike Enfish, claim 1 is directed to using a server computers & a client device to suggest web pages to users which the server computers & client device are invoked merely as a tool.

23.	On pages 9-10, Applicant alleges Kozak does not teach “determining a plurality of related link IDs, wherein each related link ID and the basis link ID are associated with one or more common folder IDs” or “determining a plurality of multi-hop link IDs, wherein each multi-hop link ID and one or more of the related link IDs are associated with one or more common folder IDs.”
	Examiner disagrees because:
As described in Kozak [0007], [0054], [0084], [0093] – [0094], [0242], [0256], a recommended web site’s address (i.e. URL) [as a base link] and web pages [as a plurality of related linked ID] of the web site are forwarded to user 1, wherein the recommended web site and web pages are based on [as associated with] other users’, such as user 2, … user N, profiles [as one or more common folder IDs]. Further, the web pages include embedded links to other web site and/or web pages [as multi-hop link IDs] which are also associated with other users’ profiles.
The disclosure reasonably describes the argued limitation of "determining a plurality of related link IDs, wherein each related link ID and the basis link ID are associated with one or more common folder IDs” and “determining a plurality of multi-hop link IDs, wherein each multi-hop link ID and one or more of the related link IDs are associated with one or more common folder IDs.”

24.	Applicant’s remarks and arguments to the newly added limitations “among folders created by one or more of the plurality of users other than the first user” presented on pages 10-11 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 13, 2022